Order entered December 29, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01017-CV

                              KALA DHARMA, Appellant

                                            V.

                            WHITLEY PENN, LLP, Appellee

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-12-12551

                                        ORDER
       We GRANT court reporter Georgina E. T. Ware’s December 17, 2015 request for

extension of time to file the reporter’s record and ORDER the record be filed no later than

January 19, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE